Case 1:17-cv-06570-JHR-KMW Document 37 Filed 03/04/19 Page 1 of 1 PageID: 310




     FAUST GOETZ SCHENKER & BLEE                                                                         LLP
                                      ATTORNEYS AT LAW
                                      570 WEST MT. PLEASANT AVENUE
                                       LIVINGSTON, NEW JERSEY 07039
                                                  973-422-9600
                                               FAX 973-422-9666
                                                  www.fgsb.com

                                                 March 4, 2019

SENT VIA ECF
United States Magistrate Karen M. Williams
Mitchell H. Cohen U.S. Courthouse
Court Room 1050
1 John F. Gerry Plaza
4th & Cooper Streets
Camden, New Jersey 08101

        RE:      C.J. Gibson, et al. v. Pole & Pitt, LLC, et al.
                 File No.: 15176-NWJ
                 Docket No.: 1:17-CV-06570-JHR-KMW

Dear Judge Williams:

        This office represents defendant, Pole & Pitt, LLC, in the above matter. I am writing to
advise the Court that a resolution was reached between plaintiffs and the defendant Pole & Pitt,
LLC. As a result, defendant Pole & Pitt, LLC hereby withdraws its Motion for Summary
Judgement pending with the Court on April 1, 2019.

        An Order of Dismissal as to this defendant will be submitted once the settlement papers
are finalized.

        Please do not hesitate to contact our office with any questions.

                                                     Respectfully submitted,

                                                     FAUST GOETZ SCHENKER & BLEE, LLP

                                                     By:      s/Danielle DeGeorgio
                                                              Danielle M. DeGeorgio
DMD/gmw
cc:  Jonas P. Mann, Esq. – via email jmann@baronbudd.com



_____________________________________________________________________________________________________________________

                                             NEW YORK OFFICE
                               TWO RECTOR STREET, NEW YORK, NEW YORK 10006
                                       212-363-6900 FAX 212-363-1090
